Harvey, J. (dissenting).
We respectfully dissent.
By a written contract in which both parties stipulated that claimant would become an independent contractor, claimant undertook to act as a sales representative of Blinder, Robinson & Company, Inc., a stockbroker. Generally speaking, the contract did not provide any control over claimant’s activities *688other than the control necessitated by securities laws and regulations. Claimant was paid no salary and had no drawing account. He received a percentage of the broker’s commissions and was free to discount his commission at his own option in dealing with customers. No deductions were made from his commissions for the payment of income taxes and no workers’ compensation coverage was provided him by Blinder. Claimant received no benefits of a pecuniary nature except his commissions.
Claimant arranged his own work schedule and took time off as he desired without notifying Blinder. Although under securities law claimant could not sell for another underwriter, there was no prohibition from his engaging in other types of employment while continuing in his sales capacity. Because of the necessity to conform to strict regulatory laws and regulations, Blinder required its approval of proposed advertising by claimant. However, claimant arranged and paid for his advertising himself.
Our review of the record in this case indicates a most substantial similarity to the arrangement between the real estate broker and its salespersons in Matter of 12 Cornelia St. (Ross) (56 NY2d 895). In that case, the real estate broker exercised no control over the activities of its salespersons except that required by law regulating the activities of real estate brokers. In both instances, the claimants’ only financial benefit consisted of percentages of the brokers’ commissions and the claimants were free to come and go at will without assigned work hours.
We therefore conclude that the Unemployment Insurance Appeal Board’s determination is unsupported by substantial evidence. It is an erroneous interpretation of both the applicable law and the significant facts presented in the record and must be annulled (see, Matter of American Tel. & Tel. Co. v State Tax Commn., 61 NY2d 393, 400). The record on appeal is at least as supportive of a determination that claimant was an independent contractor as were the records in a number of other cases which so held (Matter of 12 Cornelia St. [Ross], supra; Matter of Sullivan Co., 289 NY 110; Matter of Ted Is Back Corp. [Roberts], 103 AD2d 932, affd 64 NY2d 725; Matter of Paragon Process Serv. [Roberts], 103 AD2d 882; Matter of Robinson v New York Commodities Corp., 58 AD2d 924, lv denied 42 NY2d 811).
We would reverse the Board’s decision awarding benefits to claimant and dismiss the claim.